        
Exhibit 10.59                     

EMPLOYMENT AGREEMENT




THIS AGREEMENT is made and entered into as of the 20th day of January, 2015, by
and between Arrhythmia Research Technology, Inc. (“ART”), with its principal
place of business located in Fitchburg, Massachusetts, and Salvatore Emma, Jr.
(“Employee”), who resides in Shirley, Massachusetts. ART and Employee are
collectively referred to herein as the “Parties.”


WHEREAS, ART desires to retain the services of Employee as President and Chief
Executive Officer of ART and its subsidiaries, Micron Products, Inc. (“Micron”)
and RMDDxUSA Corp. (collectively referred to herein as “the Companies”), and
Employee desires to be employed by ART in such capacity, all upon the terms and
subject to the conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the recitals and the mutual covenants and
undertakings herein, each party agrees as follows:


1.    Employment and Duties. ART hereby agrees to employ Employee, and Employee
hereby accepts employment, as President and Chief Executive Officer of the
Companies, upon the terms and conditions hereinafter set forth, both Parties
expressly revoking any and all prior employment agreements between them. In his
capacity as President and Chief Executive Officer, Employee, to the best of his
abilities, shall be responsible for performing the duties commensurate with his
position. Employee shall report to ART’s Board of Directors (the “Board”), and
Employee agrees to perform such duties as the Board may assign to him.


Employee hereby represents and warrants that he is not now subject to any
agreement which is or would be inconsistent or in conflict with his obligations
hereunder.


2.    Exclusive Services. Employee agrees that he will, during the employment
term, devote his entire working time, attention and best efforts to the
performance of the duties as aforesaid and to the business and interests of the
Companies, and he shall perform such duties as may be assigned to him ably,
faithfully and diligently. Employee shall not at any time or in any manner,
either directly or indirectly, be involved in any other occupation while he is
employed by ART unless agreed to specifically by the Board.


3.    Term of Employment. The period of Employee’s employment under this
Agreement shall commence as of January 1, 2015, and terminate on December 31,
2016, unless earlier terminated pursuant to the terms hereof.


4.    Compensation.


(a) Salary. As compensation for the services to be rendered by Employee under
this Agreement, ART agrees to pay, and Employee agrees to accept, a base
salaries in each year of this Agreement at the annualized rates of $236,250.00
and $247,500.00, respectively. Executive’s salary shall be payable in accordance
with the Company’s regular payroll practices, subject to withholding and other
applicable taxes.



1
{Practice Areas/LABOR/23832/00001/A2818934.DOC}

--------------------------------------------------------------------------------



(b) Bonus. Employee shall be eligible to receive a discretionary performance
bonus during the term of this Agreement. The specific goals criteria for earning
such bonus will be mutually agreed upon by the Parties as soon as possible after
the Parties’ execution of this Agreement.


All of Employee’s compensation is subject to deductions for regular payroll
taxes and withholding, as required by State and Federal law, as well as other
deductions that Employee authorizes.


(c)       Options.  As of the date hereof, Employee shall be granted a stock
option to exercise 15,000 shares of common stock of ART, which options shall
vest over a five-year period in five equal installments of 20% per year, in
accordance with the ART 2010 Equity Incentive Plan and pursuant to the terms of
the Grant Agreement attached hereto as Exhibit A. 


(d) Fringe Benefits. Employee also shall be entitled to the following benefits
in
each year of this Agreement:


(i) Employee shall be eligible to participate in the Company’s various benefit
plans (including health, dental, life, disability and retirement) on the same
basis as the Company’s other employees; and


(ii) Employee shall be eligible to receive the Company’s various paid time off
benefits (including paid vacations and holidays) on the same basis as the
Company’s other employees.


5.    Confidentiality. Employee is aware that the Companies develop and utilize,
and that he has had and will continue to have, access to valuable technical and
nontechnical trade secrets and confidential information including, but not
limited to, knowledge, information and materials about the Companies’ trade
secrets, mailing lists, methods of operation, advertiser lists, advertisers,
customer lists, customers or clients, products, services, know-how, business
plans and confidential information about financial, marketing, pricing,
compensation and other proprietary matters relating to the Companies which are
not in the public domain (“Confidential Information”), all of which constitutes
a valuable part of the assets of the Companies which the Companies seek to
protect.


Accordingly, Employee shall not at any time during or after the termination of
his employment by the Companies for any reason, reveal, disclose or make known
to any person (other than as may be required by law or in the performance of his
duties), or use for his own or another’s account or benefit, any such
Confidential Information, whether or not developed, devised or otherwise created
in whole or in part by the efforts of Employee.


Employee represents and warrants that he has not revealed, disclosed or made
known to any person (other than as may be required by law or in the performance
of his duties), or used for his own or another’s account or benefit, any such
Confidential Information, whether or not developed, devised or otherwise created
in whole or in part by the efforts of Employee.



2
{Practice Areas/LABOR/23832/00001/A2818934.DOC}

--------------------------------------------------------------------------------



Upon cessation of Employee’s employment, no documents, records or other matter
or information belonging to the Companies, whether prepared by Employee or
otherwise, and relating in any way to the business of the Companies, shall be
taken or kept by Employee without the written consent of the Companies.
6.    Non-Competition. Employee acknowledges that, in the course of his
employment by ART, he will have access to the Companies’ Confidential
Information; and he will be intimately and directly involved in developing and
maintaining the Companies’ goodwill and serving the Companies’ customers and
prospective customers. Accordingly, Employee agrees that during his employment
by ART and for a period of one (1) year after such employment has ceased for any
reason, Employee shall not, without the prior written consent of ART:
    (a) directly or indirectly engage in, assist or have an interest in (whether
as proprietor, partner, investor, stockholder, officer, director of any type of
principal), or enter the employment of or act as an agent for or advisor or
consultant to, any person, firm, partnership, association, corporation, business
organization, entity or enterprise which is, or is about to become, directly or
indirectly engaged in any business which is directly or indirectly competitive
with any of the Companies; provided that Employee may own less than five percent
(5%) of the outstanding equity securities of a corporation that is engaged in
such a competitive business if the equity securities of such corporation are
publicly traded and registered under the Securities Exchange Act of 1934;
(b) directly or indirectly solicit or accept any business substantially similar
to that done by any of the Companies from any person, company, firm or
organization, or any affiliate of the foregoing, which is or was a customer or
active prospect of any of the Companies during the two (2) year period prior to
the end of Employee’s employment at ART, for or on account of any individual,
business enterprise, firm, partnership, association or corporation other than
the Companies; or


(c) directly or indirectly solicit the employment of, entice away, or in any
other manner persuade or attempt to persuade any person employed by any of the
Companies to leave such employment.


7.    Innovations.


(a) Employee hereby assigns, transfers and conveys to ART and its successors and
assigns the entire right, title, and interest in any and all inventions,
processes, procedures, systems, discoveries, designs, configurations,
technology, works of authorship, trade secrets and improvements (whether or not
they are made, conceived or reduced to practice during working hours or using
any of the Companies’ data or facilities) (collectively, “Innovations”) which
Employee makes, authors, conceives, reduces to practice or otherwise acquires
during any period of his/her employment by ART (either solely or jointly with
others), and which are related to the Companies’ present or planned business,
the Companies’ services or products, and any and all patents, copyrights,
trademarks, trade names and applications therefor, in the United States and
elsewhere, relating thereto. The Innovations shall be the sole property of ART
and shall at all times be held by Employee in a fiduciary capacity for the sole
benefit of ART.

3
{Practice Areas/LABOR/23832/00001/A2818934.DOC}

--------------------------------------------------------------------------------



(b) All such Innovations that consist of works of authorship capable of
protection under copyright laws shall be prepared by Employee as works made for
hire, with the understanding that ART shall own all of the exclusive rights to
such works of authorship under the United States copyright law and all
international copyright conventions and foreign laws. The foregoing
notwithstanding, to the extent that any such Innovations is not deemed a work
made for hire, Employee hereby assigns to ART the entire right, title, and
interest in such Innovations and any and all patents, copyrights, trademarks,
trade names and applications therefor, in the United States and elsewhere,
relating thereto.
(c) Employee shall maintain adequate and current written records of all such
Innovations, which shall be available to and remain the sole property of ART at
all times. Employee shall promptly disclose to ART the details of any and all
such Innovations and shall provide ART with all information relative thereto.
Employee, without further compensation, shall fully cooperate with and assist
ART in obtaining and enforcing for its own benefit patents and copyright
registrations on and in respect of such Innovations in all countries in all ways
that ART may request, to secure and enjoy the full benefits and advantages of
such Innovations, including executing any and all documents that ART deems
necessary to obtain, maintain, and/or enforce its rights in such Innovations and
providing any testimony required to obtain, maintain, and/or enforce such
Innovations. Employee agrees, for himself, and his heirs, legal representatives
and assigns, without further compensation, to execute further assignments and
other lawful documents as ART may reasonably request to effectuate fully this
assignment. Employee understands that his obligations under this section shall
continue after the termination of his employment by ART.    


8.    Injunctive Relief. Employee acknowledges that the restrictions contained
in paragraphs 5, 6 and 7 above, in view of the nature of the business in which
the Companies are engaged, are reasonable and necessary to protect the
legitimate interests of the Companies. Employee understands that the remedies at
law for his violation of any of the covenants or provisions of paragraphs 5, 6
or 7 may be inadequate, that such violations may cause irreparable injury within
a short period of time, and that the Companies shall be entitled to seek
preliminary injunctive relief and other injunctive relief against such
violation. Such injunctive relief shall be in addition to, and in no way in
limitation of, any and all other remedies the Companies shall have in law and
equity for the enforcement of those covenants and provisions.


9.    Termination for Cause. This Agreement may be terminated by ART for cause.
No compensation shall be paid or other benefits furnished to Employee after
termination for cause. Such a termination shall be effective immediately upon
written notice being issued to Employee. “Cause” means (i) willful and
deliberate misconduct by Employee, such as being under the influence of drugs or
alcohol on the job, dishonesty, misappropriation of assets, insubordination or
refusal to follow reasonable directives and other misconduct of comparable
magnitude and kind; (ii) willful neglect of duty or other material breach of
this Agreement by Employee; (iii) commission of any act of fraud involving ART,
involvement in any material conflict of interest or self-dealing involving ART,
or conviction of a felony or any offenses involving moral turpitude or any
criminal offense involving ART; (iv) any act or omission by Employee which has a
material adverse effect on the business activities, financial condition, affairs
or reputation of ART; (v) violation of any of ART’s policies or (vi) Employee’s
failure or refusal to perform a substantial or important portion of his duties
under this Agreement, which failure or refusal

4
{Practice Areas/LABOR/23832/00001/A2818934.DOC}

--------------------------------------------------------------------------------



continues for thirty (30) days after ART’s written notice to Employee, which
notice reasonably informs him of such failure or refusal, and he fails to cure
such failure within such 30-day period (the determination as to whether Employee
has cured such failure will be determined by ART’s Board in its sole
discretion).






10.    Termination Other Than for Cause.


(a)  Change-in-Control.  In the event that Employee’s employment involuntarily
terminates as a result of the ART’s “change in control” (as defined below),
Employee will be paid severance in an amount which is equivalent to his regular
bi-weekly salary (at the rate then in effect) for a period of twenty-four (24)
months; provided, however, that Employee will not be entitled to such severance
payments or the continuation of such severance payments, as the case may be, if
Employee violates any of his obligations under Sections 5, 6 or 7 above.  For
the purposes of this provision, a “change of control” is defined as (i) a merger
or consolidation of ART in which the stockholders of the ART immediately prior
to such transaction would own, in the aggregate, less than 50% of the total
combined voting power of all classes of capital stock of the surviving entity
normally entitled to vote for the election of directors of the surviving entity,
and is a change of ownership under Treasury Regulations Section
1.409A-3(i)(5)(v) or a change in effective control of ART under Treasury
Regulation Section 1.409A-3(i)(5)(vi) or (ii) the sale of a substantial portion
of ART's assets, as defined under Treasury Regulation Section
1.409A-3(i)(5)(vii), in one transaction or in a series of related transactions. 


(b) Separation Agreement. As a prerequisite to receiving any severance pay under
Section 10(a) above, Employee shall be required to sign a separation agreement,
including a release of claims against ART and its affiliated entities, and their
employees, officers, and directors. Such severance payments shall be paid
according to the ART’s regular payroll schedule and shall be subject to and
reduced by regular payroll taxes and withholding.


(c) Section 409A. This Agreement is intended to meet the requirements of Section
409A of the Internal Revenue Code, and shall be interpreted and construed and
administered consistent with that intent. Without limiting the foregoing, the
use of the concept of “termination of employment” shall mean a “separation from
service with the employer” within the meaning of Treasury Regulation Section
1.409A-3(a)(1).


(d) Death or Disability. If Employee dies or becomes totally disabled during the
term of this Agreement, Employee’s employment and salary shall terminate at the
end of the month during which death or total disability occurs, and no other
compensation or benefits shall be paid to Employee. For the purposes of this
Agreement, Employee shall be deemed to be “totally disabled” if he has been
unable to perform his duties by reason of medical condition for 90 days in any
365-day period, all as determined in good faith by ART’s Board.


(e) Resignation. Notwithstanding any other provision of this Agreement, Employee
shall have the right to terminate this Agreement, without cause, upon thirty
(30) days’ written notice to the Chairman of ART’s Board. Upon such notice of
termination, no further

5
{Practice Areas/LABOR/23832/00001/A2818934.DOC}

--------------------------------------------------------------------------------



compensation or benefits, other than payment for the 30 day notice period, shall
be paid to Employee.


11.    Mediation/Arbitration of Disputes. In the event of a dispute between the
Parties, Employee and ART agree to work cooperatively to resolve the dispute
amicably at appropriate, mutually determined management levels. In the event
that a resolution at such management levels does not occur, either party may
submit the dispute to mediation. Both Parties shall agree on one mediator and
participate in said mediation in good faith. If the matter has not been resolved
pursuant to mediation within sixty (60) days of the commencement of such
procedure, which may be extended by mutual agreement of the Parties, the dispute
shall be settled by final and binding arbitration in Worcester, Massachusetts in
accordance with the rules then prevailing of the American Arbitration
Association. Judgment upon the award rendered by the arbitrators may be entered
in any court of competent jurisdiction, and each party shall bear his or its own
costs, including attorneys’ fees. Notwithstanding the foregoing, any dispute
relating Employee’s obligations pursuant to Paragraphs 5, 6, and 7 above shall
not be subject to the mediation/arbitration provisions set forth in this
Paragraph 11.


12.    Agreement Binding Upon Successors. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors,
assigns, personal representatives, heirs, legatees and beneficiaries, provided,
however, that Employee may not delegate his duties and obligations hereunder to
any other person, and further provided that no assignment of this Agreement by
ART shall relieve ART of any of its obligations under the terms of this
Agreement.


13.    Waiver of Breach. The waiver of either party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either ART or Employee. The failure to enforce any
provision(s) of this Agreement shall not be construed as a waiver of such
provision(s).


14.    Severability. It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Each provision of this Agreement or part thereof shall be severable.
If for any reason any provision or part thereof of this Agreement is finally
determined to be invalid and contrary to, or in conflict with any existing or
future law or regulation of a court or agency having valid jurisdiction, such
determination shall not impair the operation or affect the remaining provisions
of this Agreement, and such remaining provisions will continue to be given full
force and effect and bind each party.

6
{Practice Areas/LABOR/23832/00001/A2818934.DOC}

--------------------------------------------------------------------------------





15.    Notices. Any notices or other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if delivered personally, or sent by registered or certified mail,
return receipt requested, postage prepaid, to the address listed below for the
Parties, or to such other address as any party may hereafter direct in writing
to the other party.


To ART:                            To Employee:
Chairman of the Board                    Salvatore Emma, Jr.
Arrhythmia Research Technology, Inc.            20 Longley Road         25
Sawyer Passway                     Shirley, MA  01464
Fitchburg, MA 01420                        


16.    Entire Agreement; Amendment. This Agreement contains the entire agreement
of the Parties and supersedes any and all prior agreements between the Parties.
It may not be changed orally but only by an agreement in writing signed by both
Parties hereto.


17.    Governing Law. This Agreement is made in, and shall be governed by, the
laws of the Commonwealth of Massachusetts without reference to its conflict of
laws provisions.


IN WITNESS WHEREOF, the Parties hereto, individually or by their duly authorized
representatives, have executed and delivered this Agreement to be effective as
of the day and year first above written.


ARRHYTHMIA RESEARCH
TECHNOLOGY, INC.




_____________________            By:/s/ E. P. Marinos
Witness                      E.P. Marinos
Chairman of the Board
                        
EMPLOYEE


______________________            /s/ Salvatore Emma, Jr.
Witness Salvatore Emma, Jr.

7
{Practice Areas/LABOR/23832/00001/A2818934.DOC}

--------------------------------------------------------------------------------



EXHBIT A


ARRHYTHMIA RESEARCH TECHNOLOGY, INC
2010 EQUITY INCENTIVE PLAN


Grant Agreement


This Grant Agreement evidences the grant of an Option pursuant to the provisions
of the Arrhythmia Research Technology, Inc. 2010 Equity Incentive Plan (the
“Plan”) to the individual whose name appears below (the “Participant”), covering
the specific number of shares of Company Stock set forth below, and on the
following express terms and conditions (capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Plan):


1.    Name of Participant:      Salvatore Emma, Jr.


2.
Number of Shares of Company Stock: 15,000



3.
Exercise Price per Share: $_______.__



4.
Date of Grant of this Option: January ___, 2015



5.
Vesting: 5 year vesting and a 10 year term


6.
Termination of Option: This Option shall terminate in accordance with Section
7(d) of the Plan.


7.
Type of Option: Incentive Stock Option

 
The Participant hereby acknowledges receipt of a copy of the Plan document. The
text and all of the terms and provisions of the Plan are incorporated herein by
reference, and this option grant is subject to these terms and provisions in all
respects. At any time when the Participant wishes to exercise this option, in
whole or in part, the Participant shall submit to the Company a written notice
of exercise, specifying the exercise date and the number of shares of Company
Stock to be exercised. Upon exercise, the Participant shall remit to the Company
the exercise price in cash or in such other form as permitted under the Plan,
plus (if deemed necessary by the Committee) an amount sufficient to satisfy any
withholding tax obligation of the Company that arises in connection with such
exercise.


The Participant hereby agrees that the terms of this option grant are
confidential, and any disclosure of its terms by him to anyone other than his
spouse, attorney, or accountant except as required by law may be grounds for its
forfeiture.




ARRHYTHMIA RESEARCH TECHNOLOGY, INC.    Agreed to and Accepted by:






/s/ E. P. Marinos /s/ Salvatore Emma, Jr.
E.P. Marinos, Chairman of the Board     Salvatore Emma, Jr.





8
{Practice Areas/LABOR/23832/00001/A2818934.DOC}